            Case 2:20-cv-02319-KJM-KJN Document 14 Filed 07/20/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   AUDREY B. HEMESATH
 3   Assistant United States Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5   Email: Audrey.Hemesath@usdoj.gov
 6
     Attorneys for Defendants
 7
                                     UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9
     JACK CHEN, et al.                                  )
10                                                      )    Case No.: 2:20-cv-2319 KJM
                              Plaintiff,                )
11
                                                        )    JOINT STIPULATION AND ORDER
12                   v.                                 )    RE: VOLUNTARY DISMISSAL
                                                        )
13   UNITED STATES DEPARTMENT OF                        )
     STATE, et al.,                                     )
14
                                                        )
15                            Defendants.               )
                                                        )
16
            Pursuant to Federal Rule of Civil Procedure 41(a)(1), the parties stipulate to dismissal of
17
18   this action in its entirety.

19   Dated: July 9, 2021                                  Respectfully submitted,
20
                                                          PHILLIP A. TALBERT
21                                                        Acting United States Attorney
22                                                        s/ Audrey B. Hemesath
23                                                        AUDREY B. HEMESATH
                                                          Assistant United States Attorney
24
                                                          s/ Michael Wang
25                                                        MICHAEL WANG
26                                                        Attorney for the Plaintiff

27
28


                                                      1
           Case 2:20-cv-02319-KJM-KJN Document 14 Filed 07/20/21 Page 2 of 2



 1
 2
                                                 ORDER
 3
            The court adopts the parties’ stipulated dismissal. The Clerk of Court is directed to close
 4
 5   the case. This order resolves ECF No. 13.

 6          IT IS SO ORDERED.
 7
     DATED: July 19, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
